                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF TEXAS
                           SAN ANTONIO DIVISION
________________________________________________
SECURITIES AND EXCHANGE COMMISSION,              §
                                                 §
      Plaintiff,                                 §
                                                 §
vs.                                              §
                                                 § Civil Action No.: 5:20-cv-00598
PAUL R. MONTGOMERY, JR., MICHAEL D.             §
FISHER, AND JAMES H. WILLINGHAM, JR.,           §
                                                §
      Defendants.                               §
________________________________________________§

                                           COMPLAINT

       Plaintiff Securities and Exchange Commission (“Commission”) files this Complaint

against Defendants Paul R. Montgomery, Jr. (“Montgomery”), Michael D. Fisher (“Fisher”), and

James H. Willingham, Jr. (“Willingham”) (collectively “Defendants”), and alleges as follows:

                                              I.
                                           SUMMARY

       1.      From approximately June 2016 through early 2017, Montgomery, Fisher, and

Willingham raised at least $2.7 million from approximately 15 investors by offering and selling

securities, in the form of joint venture interests in two oil and gas projects. Defendants claimed

that they would drill new oil and gas wells and rework existing wells in South Texas. They lured

investors with, among other things, promises of 32% investment returns, clear limitations on how

they would use investor funds, and representations about Montgomery’s (the would-be operator)

expertise and qualifications in the oil and gas exploration industry.

       2.      But Defendants never drilled or reworked a single well for these projects.

Defendants knew—but they never disclosed—that title to the mineral rights for most of the

contemplated wells was clouded and subject to a court-ordered injunction that effectively

                                                  1
precluded the oil and gas projects from moving forward. Contrary to how Defendants disclosed

they would use investor proceeds, Defendants spent a significant portion of the investor funds on

commissions to salesmen dedicated to soliciting investors. The promised investment returns

were, at least, grossly inflated, and the claims about Montgomery’s expertise and qualifications

were lies. In the end, investors suffered a complete loss of their funds.

        3.      By committing the acts alleged in this Complaint, Defendants directly or

indirectly engaged in, and unless restrained and enjoined by the Court will continue to engage in,

acts, transactions, practices, and courses of business that violate the antifraud provisions of the

federal securities laws, specifically Section 17(a) of the Securities Act of 1933 (“Securities Act”)

[15 U.S.C. § 77q(a)] and Section 10(b) of the Securities Exchange Act of 1934 (“Exchange Act”)

[15 U.S.C. § 78j(b)] and Rule 10b-5 thereunder [17 C.F.R. § 240.10b-5]. Further, Montgomery

and Fisher also aided and abetted Willingham’s violations of these antifraud provisions. Finally,

Defendants also violated Sections 5(a) and 5(c) of the Securities Act [15 U.S.C. §§ 77e(a) & (c)]

by offering to sell and/or selling unregistered securities.

        4.      In the interest of protecting the public from any further fraudulent activity and

harm, the Commission brings this action against Defendants seeking: (a) permanent injunctive

relief; (b) disgorgement of ill-gotten gains; (c) accrued prejudgment interest on those ill-gotten

gains; (d) civil penalties; and (e) all other equitable and ancillary relief to which the Court

determines the Commission is entitled.

                                             II.
                                  JURISDICTION AND VENUE

        5.      This case involves the offer and sale of joint venture interests in oil and gas

projects to investors. These joint venture interests are investment contracts, which are securities

under Section 2(a)(1) of the Securities Act [15 U.S.C. § 77b] and Section 3(a)(10) of the


                                                   2
Exchange Act [15 U.S.C. § 78c]. Thus, the Court has jurisdiction over this action under Sections

20(d) and 22(a) of the Securities Act [15 U.S.C. §§ 77t(d) and 77v(a)] and Sections 21(d), 21(e),

and 27 of the Exchange Act [15 U.S.C. §§ 78u(d), 78u(e), and 78aa].

       6.      Defendants directly and/or indirectly made use of the mails or of the means and

instrumentalities of interstate commerce in connection with the transactions, acts, practices, and

courses of business described in this Complaint.

       7.      Venue is proper because a substantial part of the events or omissions giving rise

to the claims occurred within the Western District of Texas, San Antonio Division, including but

not limited to Defendants’ sales of securities, misrepresentations, acts, practices, transactions,

and courses of business. Further, Montgomery and Fisher reside within this Division.

                                              III.
                                          DEFENDANTS

       1.      Defendant Paul Russell Montgomery, Jr., age 44, resides in Bulverde, Texas.

       2.      Defendant Michael David Fisher, age 40, resides in Canyon Lake, Texas.

       3.      Defendant James Hurst Willingham, Jr., age 72, resides in Cedar Park, Texas.

                                            IV.
                                      RELATED ENTITIES

       8.      Energon3 was a Texas corporation and a purported oil and gas operator owned by

Montgomery. Energon3 was involuntarily dissolved in September 2016 for non-payment of

franchise taxes, but Montgomery continued to operate the business under that name. Energon3

purchased the oil and gas leases relevant to this lawsuit in late 2015, and then was listed in

offering documents as the operator for both the Navarro and Seguin Projects (defined below).

       9.      Oil Lease Joint Venture LLC (“OLJV”) was an unregistered entity; it was neither

a joint venture, nor a limited liability company. Defendants and their sales representatives used

the names OLJV and later “Exxpand Energy” (defined below) to market the two oil and gas

                                                   3
projects.

        10.    Exxpand Energy, LLC (“Exxpand Energy”) was a Texas limited liability

company. Prior to Exxpand Energy’s formation, Defendants and their sales representatives used

the names OLJV and later “Exxpand Energy” to market the two oil and gas projects.

Willingham served as Exxpand Energy’s president. In January 2017, Willingham took steps to

officially form Exxpand Energy, LLC as a Texas limited liability corporation.

        11.    Navarro Phase I, LLC was a Texas limited liability company founded by

Willingham, who served as the entity’s president. Navarro Phase I, LLC issued the investments

in the Navarro Project (defined below).

        12.    Seguin Development Phase II, LLC was a Texas limited liability company

founded by Willingham, who served as the entity’s president. Seguin Development Phase II,

LLC issued the investments in the Seguin Project (defined below).

                                            V.
                                    STATEMENT OF FACTS

        13.    From approximately June 2016 through early 2017, Montgomery, Fisher, and

Willingham raised at least $2.7 million from approximately 15 investors in a fraudulent scheme

involving the offer and sale of securities, in the form of joint venture interests in two oil and gas

ventures: the Navarro Phase I project (the “ Navarro Project”) and the Seguin Development

Phase II project (the “Seguin Project.”) Over the course of the scheme, and as further set forth

below, Defendants misrepresented and/or omitted numerous material facts to investors that were

fundamental to the nature and risks of the investment offerings.

A.      The Offerings

        1.     The Navarro Project

        14.    In the fall of 2015, Willingham and a former business partner decided to delve


                                                  4
into the oil and gas investment space. They chose to use Energon3—Montgomery’s Texas-

licensed oil and gas operator—to acquire leases in Wilson County, Texas. Willingham and his

partner also decided to hire Energon3 to drill four new wells and rework four existing wells

located on a group of six leases (the “Scull and Grun Leases”) for the Navarro Project, which the

group planned as the first of multiple joint venture projects.

       15.     In April 2016, Willingham, his former partner, Montgomery, and Fisher agreed to

hire a salesman to sell units in the Navarro Project using a commission-based compensation

structure. In June 2016, the salesman and his sales representatives began soliciting investors for

the Navarro Project. During the course of the offering, the sales representatives, with

Defendants’ knowledge, began using OLJV and, later, “Exxpand Energy” in the marketing

materials. Marketing materials identified Willingham as Exxpand Energy’s president. To solicit

investors, the sales representatives used, among other things, pop-up advertising on websites

followed by emails that attached promotional videos. The sales representatives initiated contact

with individuals that expressed interest in the oil and gas projects, and provided them with the

offering materials. After potential investors were identified, Montgomery and Fisher actively

engaged in soliciting investments, each frequently participating in calls with sales representatives

and potential investors. Willingham, Montgomery, and Fisher also took investors and potential

investors on tours of the Scull and Grun Leases.

       16.     Between June 2016 and March 2017, Defendants raised approximately $2.4

million from 15 investors for the Navarro Project.     Some of the investors were not experienced

in oil and gas drilling or investing, and, at the time of their investments, they lacked the

experience and knowledge necessary to manage an oil and gas joint venture. Rather, the

investors depended entirely on Defendants and their purported expertise and experience in order



                                                   5
to earn profits from the Navarro Project.

        2.      Navarro Project Offering Materials

        17.     Willingham and his former partner created an offering brochure to solicit

investors for the Navarro Project. The information in the marketing brochure—which

Willingham obtained from Fisher—related primarily to oil and gas leases that Montgomery and

Fisher had previously tried to market. The offering brochure contained, among other things, a

project summary, a description of the well locations, a use-of-proceeds chart, a description of

Energon3’s experience and “proven success” as an operator, and biographies of Montgomery

and others. Montgomery and Fisher reviewed and approved the marketing brochure prior to its

dissemination to investors, and Willingham took no steps to verify that the information provided

by Fisher was accurate.

        18.     Willingham and his former partner used the information contained in the Navarro

brochure to create the Navarro private placement memorandum (“Navarro PPM”), which

investors and potential investors received prior to investing. According to the Navarro PPM,

Navarro Phase I, LLC was seeking to raise $2.52 million by offering 21 joint venture units for

$120,000 a unit. The Navarro PPM stated that the joint venture would enter into a turnkey

contract and operating agreements with Navarro Phase I, LLC, but no such agreements were ever

executed. The Navarro PPM also revealed that the investors were to be virtually powerless. It

specified that joint venture interest holders “will have no substantial authority over or

involvement in operations.”

        19.     Each Navarro Project investor received a suitability questionnaire and

subscription agreement that included provisions specifying that Texas law governed the

agreement and that investor subscriptions may be accepted or rejected by Navarro Phase I, LLC

in its absolute discretion.

                                                  6
       20.     Navarro Phase I, LLC claimed that sales of the units were exempt from

registration pursuant to the Commission’s Rule 506(c) under the Securities Act [17 CFR §

230.506], which requires, among other things, that investors meet certain accreditation

requirements. However, Defendants and their sales representatives relied only on investor

representations in subscription agreements to determine whether the investors were accredited.

They took no other reasonable steps to verify investors’ accredited status. Not surprisingly,

some of the Navarro Project investors were unaccredited.

       3.      The Seguin Project

       21.     In early 2017, Defendants and their sales representatives began soliciting

investors for the second phase of their oil and gas investment scheme—the Seguin Project.

According to the Seguin Project private placement memorandum (“Seguin PPM”), Seguin

Development Phase II, LLC, the manager of the Seguin Project, was seeking to raise $3,360,000

by offering 24 joint venture interest units for $140,000 a unit. The Seguin Project’s stated

objective was to rework six existing wells and drill four new wells on the same Scull and Grun

leases that were part of the Navarro Project.

       22.     The Seguin PPM, over which Willingham had ultimate authority, was very

similar to the Navarro PPM, including specific representations about how investor proceeds

would be used. The Seguin PPM also included statements about the joint venture entering into a

turnkey contract and operating agreements, but again no such agreements were ever executed.

Like the Navarro PPM, the Seguin PPM also revealed that the investors were to be virtually

powerless. It specified that joint venture interest holders “will have no substantial authority over

or involvement in operations.”

       23.     Of the $3,360,000 they sought to raise, Defendants only raised $280,000 from a

single investor who originally invested in the Navarro project and later decided to invest money

                                                 7
into the Seguin project based on misrepresentations about the success of the Navarro project.

B.        Scull Lease Litigation

          24.     Prior to soliciting investors in either project, Defendants were aware that the

mineral interests on many of the contemplated oil and gas wells included in the Navarro and

Seguin projects were clouded by ongoing litigation between, among others, Montgomery’s

company (Energon3) and the land owners: Scull Ranch, Ltd., et al. v. Metco Oil Corp., et al.,

Cause No. 15-11-0690-CVW in the 218th District Court of Wilson County, Texas (the “Scull

Lease Litigation”). On November 23, 2015—just days after Energon3 acquired the Scull and

Grun Leases—the mineral rights lessor obtained a temporary restraining order against Energon3,

Montgomery, “those acting in concert with” Energon3, and others, enjoining them from

exploring, producing, or performing workover operations on four of the six leases in the Navarro

Project. 1

          25.     Prior to acquiring the Scull leases for the Navarro and Seguin Projects,

Montgomery was aware of title problems that formed the basis of the Scull Lease Litigation and

the injunction. Fisher and Willingham learned of the title issues before they received funds from

investors in the Navarro Project. Despite this knowledge by Defendants, no one told any

investors or prospective investors about the lease injunctions or title issues until April 2017.

Instead, Montgomery and Willingham decided that the eight wells would be drilled and

reworked on only the Grun lease, a limitation that was not disclosed to investors or prospective

investors. Ultimately, Montgomery failed to drill or rework any wells on any of the project

leases.

1 Prior to the expiration of the temporary restraining order, Energon3 agreed to a modified injunction that prohibited
drilling of new wells on the affected leases and required notice to the landholders of any workover operations on
those leases. That agreement remained in effect until April 16, 2018, when an agreed final judgment was entered
against Energon3, Montgomery, “those acting in concert with” Energon3, and others releasing the leases and
awarding money to the property owners for damages to the wells, leases, and surface property.

                                                          8
C.     Material False and Misleading Statements and Omissions

       26.     Defendants deceived investors about key aspects of the projects, including

ownership of the leases, the use of investor proceeds, Montgomery’s credentials, investment

returns, and various other elements of the projects and the offerings.

       1.      Ownership of the Scull and Grun Leases

       27.     The Navarro and Seguin PPMs represented that investor funds would be used to

purchase the Scull and Grun Leases and that the managers of the Navarro and Seguin Projects

would not commit investor funds to the project unless the company “was satisfied that it would

obtain title to the Leases sufficient to withstand any adverse claim of ownership that might or

could be asserted.”

       28.     Defendants knew that this representation was false. Energon3 never transferred

the leases to the Navarro and Seguin Projects or their managers. As a result, neither the Navarro

and Seguin Projects nor their managers ever actually owned the project leases. Moreover,

Energon3—much less the Navarro and Seguin Projects—never had clear title to four of the six

leases because of the Scull Lease Litigation. Thus, according to the representations in the

Navarro and Seguin PPMs, Defendants never should have spent any of the investor funds until

they resolved the critical impediment to the oil and gas exploration objective.

       2.      Use of Proceeds

       29.     The Navarro PPM specifically itemized the project’s estimated costs and use of

proceeds, which are summarized as follows:




                                                  9
 Navarro Project (PPM Disclosures)                              PPM Estimated        Percentage
                                                                Costs Disclosure
 Purchase of Leases & Existing Wells                            $151,200                       6%
 Drilling, Completion, Geology, Surveying, Engineering &
 Site Preparation                                               $1,990,800                     79%
 Management & Administrative Fee                                $252,000                       10%
 Legal, Accounting, Printing & Organizational Costs             $126,000                        5%
 Total                                                          $2,520,000


       30.     However, instead of spending 85% of investor funds on oil-and-gas-related

expenses, Defendants spent no more than $150,000 of the investors’ $2.4 million on the wells

assigned to the Navarro Project. Instead, Willingham distributed the investor funds as follows:

               •   $793,000 (or 33%) in commissions to the sales representatives;

               •   $936,000 (or 39%) to Montgomery/Energon3;

               •   $221,000 (or 9%) in payments to or on behalf of Willingham; and

               •   $450,000 (or 19%) as a return of investment funds to a single investor.

       31.     The use-of-proceeds sections in the Navarro PPM did not allocate the use of any

investor funds to pay sales commissions. Yet, 33% of the proceeds were used for that

undisclosed purpose. Moreover, the majority of investor funds that Willingham sent to

Montgomery and Energon3 were not used for the purposes disclosed in the Navarro PPM. Of

the $936,000 that Willingham sent to Montgomery for work on the leases, Montgomery in turn

paid Fisher’s company approximately 38% of those funds, presumably for Fisher’s work on the

offering documents, marketing materials and videos, and sales efforts.

       32.     Similarly, Defendants represented that $2.86 million, or 84%, of the investor

funds raised for the Seguin Project would be used for oil-and-gas-related costs. Willingham

never used any of the investor funds for such expenses. Instead, Willingham spent the $280,000

that was raised as follows:


                                                10
               •   $25,000 (or 9%) to a sales agent;

               •   $165,000 (59%) to Montgomery/Energon3; and

               •   $90,000 (32%) to Willingham.


       3.      Montgomery’s Credentials

       33.     Based on information supplied by Montgomery and Fisher, the Navarro PPM,

marketing materials, videos, and oral representations by Willingham, Fisher, and others touted

the qualifications, experience, and expertise of Montgomery and Energon3, including crediting

Montgomery with education and expertise that he did not receive or possess. The Navarro PPM,

which was reviewed and approved by Willingham, stated that Montgomery had a Bachelor of

Science in Geology from Texas A&M University. Similarly, other marketing materials

consistently stated that Montgomery had a degree from Texas A&M University, as well as one

from the University of Texas. However, Montgomery never attended either university. In fact,

Montgomery only took two college courses at a community college and has no qualifications as

a geologist or geophysicist.

       34.     The Navarro offering brochure touts that Energon3 has “extensive experience in

both drilling new wells and reworking existing wells” and “their new-drill wells have an average

IP of 50 BOPD,” suggesting a strong production rate. The brochure also touts that Energon3

holds “the field record for well production rates.” These statements are false, which Defendants

knew or were severely reckless in not knowing. According to data available from the Texas

Railroad Commission, Energon3 has a poor production history.

       35.     The Navarro marketing brochure also stated that the “Energon3 team has decades

of experience in secondary well production in both water and gas injection techniques.” This

statement is also false. According to Energon3’s chief drilling engineer, Energon3 had no


                                                  11
experience with injection techniques and Montgomery had little hands-on experience with oil

and gas wells and leases. Further, both Fisher and Montgomery were aware that Montgomery

and Energon3 had little or no success in two recent prior offerings—one of which involved the

exact same leases later used in the Navarro and Seguin Projects.

       4.      Baseless Investment Returns

       36.     Defendants’ sales representatives touted wholly unsupported projected returns on

the Navarro Project, sometimes promising an annual return of 32%—a number Montgomery and

Fisher baselessly concocted. The sales representatives also sent potential investors videos

promoting the Navarro Project, at least one of which stated the investment was “low-risk” and

“[t]he only Realistic way to make a Guaranteed 32.278% on a Single ‘Asset Backed’

Investment.” Prior to investing, several investors also received emails describing the 32% return

as a “worse case” scenario. Given Montgomery’s poor performance in two of his offerings

immediately preceding the Navarro Project, there was no reasonable basis on which to project

32% annual returns. Furthermore, the Scull Lease Litigation proved to be an additional hurdle

for Energon3 to produce any returns, let alone returns of 32% (or higher).

       5.      Other Misrepresentations and Deceptions

       37.     Defendants, directly and through their sales representatives, used various other

misrepresentations and deceptions to lure investors into the Navarro and Seguin Projects.

               a.      Tours

       38.     Several investors visited Texas, where Defendants escorted them on tours of the

Scull and Grun Leases. Willingham and Montgomery showed at least one investor the leases

and a purported Navarro well, without disclosing the lease title issues. Shortly after the tour, the

investor purchased a unit in the Navarro Project and another existing investor made an additional

investment after his tour.

                                                 12
               b.      Promotional Videos

         39.   The sales representatives also sent potential investors links to various videos that

were rife with misleading information and created a false impression about the Navarro and

Seguin Projects. In 2016, Fisher, with Willingham’s and Montgomery’s participation and

assistance, created various promotional videos. Fisher and the sales representatives edited the

video and then sent it to investors. Fisher filmed the video footage, which featured, among other

things, Montgomery discussing the projects and the Scull and Grun Leases. Fisher narrated

several of the short videos. The videos also included shots of what purportedly were wells on the

Navarro and Seguin Project leases that were pumping oil and of alleged investors visiting the

wells.

         40.   In truth, wells on the pertinent leases had little production. One video showed a

potential investor visiting the Navarro project, and speaking with Montgomery, Fisher, and

Willingham about the wells. Sales representatives told several investors that this potential

investor invested in two units the day he visited—in fact, he never purchased any units.

         41.   Another video sent to potential investors and posted on Exxpand Energy’s

website and on YouTube contained numerous misrepresentations and deceptions. This 12-

minute promotional video was partially filmed and edited by Fisher, and Montgomery and

Willingham both appeared in it. The video showed, among other things, Defendants, individuals

labeled as potential investors, and several Exxpand Energy employees touring an oil field. The

video featured several interviews, including one of an individual described as having “invested

over $150K before coming on the trip”—in reality, this person was a sales representative for the

Navarro and Seguin Projects, who had not invested. Another individual interviewed in the video

was described as a “professional investor,” but he was actually Defendants’ IT professional, who

never invested. Other individuals labeled as “potential investors” in this video were Fisher’s

                                                 13
sister-in-law and her parents, who also never invested in the projects.

         42.   The sales representatives sent a third professionally narrated video to potential

investors. The video was also posted on Exxpand Energy’s website. This video touted projected

returns and the safety of an investment in Exxpand Energy projects. Although Defendants did

not create or participate in this video, it was based at least in part on information provided by

Defendants. For example, Montgomery and Fisher were the source for claims in the video that

investing in the Navarro and Seguin Projects would yield 32% returns. In reality, the Navarro

Project was a disaster—there was no reasonable basis to project 32% returns. Defendants took

the proceeds and failed to drill any new wells or perform any significant work on the existing

wells.

D.       Registration with the Commission

         43.   Neither the Navarro Project nor the Seguin Project or their respective securities

are or were ever registered with the Commission.

                                             VI.
                                      CLAIMS FOR RELIEF

                                 FIRST CLAIM FOR RELIEF
         Violations of Section 10(b) of the Exchange Act [15 U.S.C. § 78j(b)] and Rule
                            10b-5 thereunder [17 C.F.R. § 240.10b-5]

                                       Against All Defendants

         44.   Plaintiff re-alleges and incorporates paragraphs 1 through 43 of this Complaint by

reference as if set forth verbatim in this Claim.

         45.   By engaging in the acts and conduct alleged herein, Defendants, directly or

indirectly, singly or in concert with others, in connection with the purchase or sale of securities,

by use of the means or instrumentalities of interstate commerce, or by use of the mails, or of any

facility of any national securities exchange, knowingly or severely recklessly:


                                                    14
               a. employed devices, schemes, and artifices to defraud; and/or

               b. made untrue statements of material facts, or omitted to state material facts

                   necessary in order to make the statements made, in light of the circumstances

                   under which they were made, not misleading; and/or

               c. engaged in acts, practices, and courses of business which operated as a fraud

                   or deceit upon purchasers, prospective purchasers, and other persons.

       46.     By reason of the foregoing, Defendants violated, and unless restrained and

enjoined will continue to violate, Section 10(b) of the Exchange Act [15 U.S.C. § 78j(b)] and

Rule 10b-5 thereunder [17 C.F.R. §§ 240.10b-5].

                              SECOND CLAIM FOR RELIEF
 Aiding and Abetting Violations of the Antifraud Provisions of Section 10(b) of the Exchange
      Act [15 U.S.C. § 78j(b)] and Rule 10b-5(b) thereunder [17 C.F.R. § 240.10b-5(b)]

                                  Against Montgomery and Fisher

       47.     Plaintiff re-alleges and incorporates paragraphs 1 through 43 of this Complaint by

reference as if set forth verbatim in this Claim.

       48.     By engaging in the acts and conduct alleged herein, Montgomery and Fisher aided

and abetted Willingham’s violations of Section 10(b) of the Exchange Act and Rule 10b-5(b)

thereunder by knowingly or recklessly providing substantial assistance to Willingham who,

directly or indirectly, singly or in concert with others, in the purchase and sale of securities, by

use of the means or instrumentalities of interstate commerce or by use of the mails made untrue

statements of material facts, or omitted to state material facts necessary in order to make the

statements made, in light of the circumstances under which they were made, not misleading.

       49.     By reason of the foregoing, Montgomery and Fisher, directly or indirectly, aided

and abetted, and unless restrained and enjoined will continue to aid and abet, violations of



                                                    15
Section 10(b) of the Exchange Act [15 U.S.C. § 78j(b)] and Rule 10b-5(b) thereunder [17 C.F.R.

§ 240.10b-5(b)].

                                  THIRD CLAIM FOR RELIEF
               Violations of Section 17(a) of the Securities Act [15 U.S.C. § 77q(a)]

                                         Against All Defendants

       50.      Plaintiff re-alleges and incorporates paragraphs 1 through 43 of this Complaint by

reference as if set forth verbatim in this Claim.

       51.      By engaging in the acts and conduct alleged herein, Defendants, directly or

indirectly, singly or in concert with others, in the offer and sale of securities, by use of the means

or instruments of transportation or communication in interstate commerce or by the use of the

mails, have:

                a. knowingly or with severe recklessness employed a device, scheme, or artifice

                    to defraud; and/or

                b. knowingly, recklessly, or negligently obtained money or property by means of

                    an untrue statement of a material fact or an omission to state a material fact

                    necessary in order to make the statements made, in light of the circumstances

                    under which they were made, not misleading; and/or

                c. knowingly, recklessly, or negligently engaged in a transaction, practice, or

                    course of business which operated or would operate as a fraud or deceit upon

                    the purchaser.

       52.      By reason of the foregoing, Defendants have violated and, unless enjoined, will

continue to violate Section 17(a) of the Securities Act [15 U.S.C. § 77q(a)].




                                                    16
                            FOURTH CLAIM FOR RELIEF
    Aiding and Abetting Violations of the Antifraud Provisions of Section 17(a)(2) of the
                          Securities Act [15 U.S.C. § 77q(a)(2)]

                                    Against Montgomery and Fisher

       53.     Plaintiff re-alleges and incorporates paragraphs 1 through 43 of this Complaint by

reference as if set forth verbatim in this Claim.

       54.     By engaging in the acts and conduct alleged herein, Montgomery and Fisher aided

and abetted Willingham’s violations of Section 17(a)(2) of the Securities Act by knowingly or

recklessly providing substantial assistance to Willingham who, directly or indirectly, singly or in

concert with others, in the offer and sale of securities, by use of the means or instruments of

transportation or communication in interstate commerce or by the use of the mails obtained

money or property by means of an untrue statement of a material fact or an omission to state a

material fact necessary in order to make the statements made, in light of the circumstances under

which they were made, not misleading.

       55.     By reason of the foregoing, Montgomery and Fisher, directly or indirectly, aided

and abetted, and unless enjoined will continue to aid and abet, violations of Section 17(a)(2) of

the Securities Act [15 U.S.C. § 77q(a)(2)].

                               FIFTH CLAIM FOR RELIEF
     Violations of Sections 5(a) and (c) of the Securities Act [15 U.S.C. §§ 77e(a) & (c)]

                                        Against All Defendants

       56.     Plaintiff re-alleges and incorporates paragraphs 1 through 43 of this Complaint by

reference as if set forth verbatim in this Claim.

       57.     By engaging in the conduct described herein, Defendants, directly or indirectly,

singly or in concert with others:

               a. made use of the means or instruments of transportation or communication in


                                                    17
                      interstate commerce or of the mails to sell, through the use or medium of

                      written contracts, offering documents, prospectus, oral and written statements,

                      or otherwise, securities as to which no registration statement was in effect;

                      and/or

               b. made use of means or instruments of transportation or communication in

                      interstate commerce or of the mails to offer to sell, through the use or medium

                      of written contracts, offering documents, prospectus, oral and written

                      statements, or otherwise, securities as to which no registration statement had

                      been filed.

       58.     By engaging in the conduct described above, Defendants have violated, and

unless enjoined will continue to violate, Sections 5(a) and 5(c) of the Securities Act [15 U.S.C.

§§ 77e(a) and (c)].

                                       PRAYER FOR RELIEF

       WHEREFORE, the Commission respectfully requests that the Court enter a judgment:

       1.      Permanently enjoining Defendants from violating Sections 5(a), 5(c), and 17(a) of

the Securities Act [15 U.S.C. §§ 77e(a) and (c) and 77q(a)] and Section 10(b) of the Exchange

Act [15 U.S.C. § 78j(b)] and Rule 10b-5 thereunder [17 C.F.R. § 240.10b-5];

       2.      Permanently enjoining Montgomery and Fisher from aiding and abetting future

violations of Section 17(a)(2) of the Securities Act [15 U.S.C. §§ 77q(a)(2)] and Section 10(b) of

the Exchange Act [15 U.S.C. § 78j(b)] and Rule 10b-5(b) thereunder [17 C.F.R. § 240.10b-5(b)];

       3.      Ordering Defendants to disgorge ill-gotten gains as a result of the violations

alleged herein, plus prejudgment interest on those amounts;

       4.      Imposing civil penalties against Defendants pursuant to Section 20(d) of the



                                                    18
Securities Act [15 U.S.C. § 77t(d)] and Section 21(d)(3) of the Exchange Act [15 U.S.C. §

78u(d)(3)] for violations of the federal securities laws as alleged herein; and

            5.   Imposing such other and further relief as the Commission may show itself

entitled.



Dated: May 18, 2020                    Respectfully submitted,

                                               Jason P. Reinsch
                                              Jason P. Reinsch
                                              Texas Bar No. 24040120
                                              United States Securities and Exchange Commission
                                              Fort Worth Regional Office
                                              801 Cherry Street, Suite 1900
                                              Fort Worth, Texas 76102
                                              (817) 900-2601 (phone)
                                              (817) 978-4927 (facsimile)
                                              reinschj@SEC.gov

                                              ATTORNEY FOR PLAINTIFF SECURITIES
                                              AND EXCHANGE COMMISSION




                                                 19
